Exhibit 10.3


NOBLE CORPORATION
TIME-VESTED RESTRICTED STOCK UNIT AWARD
THIS INSTRUMENT (the “Instrument”), made as of the __st day of _________, 20__
by Noble Corporation plc, a public limited company incorporated under the laws
of England and Wales (the “Company”) evidences the time-vested Restricted Stock
Units (as defined in the Plan) awarded hereunder to ____________ (“Employee”)
and sets forth the restrictions, terms and conditions that apply thereto.
W I T N E S S E T H:
WHEREAS, the committee (the “Committee”) acting under the Noble Corporation 2015
Omnibus Incentive Plan, as amended (the “Plan”), has determined that it is
desirable to award time-vested Restricted Stock Units to Employee pursuant to
the Plan; and
WHEREAS, pursuant to the Plan, the Committee has determined that the time-vested
Restricted Stock Units so awarded shall be subject to the restrictions, terms
and conditions set forth in this Instrument;
NOW, THEREFORE, the award of time-vested Restricted Stock Units is hereby
granted to Employee as follows:
1.    Time-Vested Restricted Stock Unit Award
On the terms and conditions and subject to the restrictions, including
forfeiture, hereinafter set forth, the Company hereby awards ______ Restricted
Stock Units (the “Awarded Restricted Stock Units”) to Employee pursuant to the
Plan. The Awarded Restricted Stock Units are being awarded to Employee effective
as of the date of this Instrument (the “Effective Date”), and shall vest or be
forfeited in accordance with (and otherwise be subject to) the provisions of
this Instrument. The Awarded Restricted Stock Units are being awarded to
Employee without the payment of any cash consideration by Employee, except that
payment of nominal value in respect of the Shares hereunder may be required by
the Committee or pursuant to procedures of the Committee in respect of the
allotment and issuance, transfer or delivery of such Shares.
2.    Vesting and Forfeiture
Except as set forth in Section 3 of this Instrument, the Awarded Restricted
Stock Units shall vest and the forfeiture restrictions applicable to them under
this Instrument shall terminate in accordance with the provisions of the
attached Schedule I, provided that Employee remains continuously employed by the
Company or an Affiliate from the Effective Date to the applicable date of
vesting. Any Awarded Restricted Stock Units that have not already vested shall
be forfeited by Employee upon the termination of Employee’s employment with the
Company or an Affiliate for any reason other than (i) death or Disability or
(ii) after the occurrence of a Change in Control, by reason of (A) the Company’s
termination of Employee’s employment other than for Cause (as defined below) or
(B) Employee’s termination of Employee’s employment for Good Reason (as defined
below). For purposes of this Instrument, transfers of employment without
interruption of service between or among the Company and any of its Affiliates
shall not be considered a termination of employment.





--------------------------------------------------------------------------------

Exhibit 10.3


3.    Acceleration of Vesting.
(a)    All of the Awarded Restricted Stock Units that have not already vested
shall become fully vested and no longer subject to any forfeiture restrictions
under this Instrument if Employee’s employment with the Company or an Affiliate
terminates (i) by reason of the death or Disability of Employee or (ii) after
the occurrence of a Change in Control, by reason of (A) the Company’s
termination of Employee’s employment other than for Cause or (B) Employee’s
termination of Employee’s employment for Good Reason.
(b)    For purposes of this Instrument, “Cause” shall mean (i) the willful and
continued failure of Employee to perform substantially Employee’s duties for the
Company (other than any such failure resulting from bodily injury or disease or
any other incapacity due to mental or physical illness); or (ii) the willful
engaging by Employee in illegal conduct or gross misconduct that is materially
and demonstrably detrimental to the Company and/or its Affiliates, monetarily or
otherwise. For purposes of this provision, no act, or failure to act, on the
part of Employee shall be considered “willful” unless done, or omitted to be
done, by Employee in bad faith or without reasonable belief that Employee’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board, upon the instructions of the Chief Executive Officer or another senior
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Company in
good faith and in the best interests of the Company and its Affiliates.
(c)    For purposes of this Instrument, “Good Reason” shall mean any of the
following (without Employee’s express written consent): (i) a material
diminution in Employee’s base salary as of the day immediately preceding the
Change in Control or (ii) the Company’s requiring Employee to be based at any
office or location more than 50 miles from Employee’s principal office or
location as of the day immediately preceding the Change in Control.
Notwithstanding the foregoing, Employee shall not have the right to terminate
Employee’s employment hereunder for Good Reason unless (1) within 60 days of the
initial existence of the condition or conditions giving rise to such right
Employee provides written notice to the Corporate Secretary of the Company of
the existence of such condition or conditions, and (2) the Company fails to
remedy such condition or conditions within 30 days following the receipt of such
written notice (the “Cure Period”). If any such condition is not remedied within
the Cure Period, Employee must terminate Employee’s employment with the Company
within a reasonable period of time, not to exceed 30 days, following the end of
the Cure Period.
4.    Allotment and Issuance of Shares. As soon as practicable following the
date any Awarded Restricted Stock Unit vests (but no later than the end of the
calendar year in which vesting occurs or, if later, 2.5 months after vesting),
the Company shall, subject to Section 7(b) herein, allot and issue or transfer
to Employee one Share in settlement of such Awarded Restricted Stock Unit and
such Awarded Restricted Stock Unit shall be canceled.
5.    No Rights as Shareholder
. Employee shall have no rights as a shareholder of the Company, including,
without limitation, voting rights or the right to receive dividends and
distributions as a shareholder, with respect to the Shares subject to the
Awarded Restricted Stock Units, unless and until and to the extent such Shares
are allotted and issued or transferred to Employee as provided herein.
6.    Dividend Equivalents. The Company hereby awards Dividend Equivalents to
Employee with respect to the Awarded Restricted Stock Units. The Dividend
Equivalents awarded to Employee under this Section 6 shall entitle Employee to
the payment, with respect to each Share that is subject to an Awarded





--------------------------------------------------------------------------------

Exhibit 10.3


Restricted Stock Unit that has not been canceled or forfeited, of an amount in
cash equal to the amount of any cash dividend paid by the Company with respect
to one Share while such Awarded Restricted Stock Unit remains outstanding. Such
amount shall be paid to Employee by Employee’s employer or the Company-appointed
transfer agent at the same time, and shall be subject to the same conditions,
that are applicable to the Awarded Restricted Stock Units. Accordingly, the
right to receive such Dividend Equivalent payments shall be forfeited to the
extent that the Awarded Restricted Stock Units do not vest, are forfeited or are
otherwise cancelled
7.    Arrangements and Procedures Regarding Nominal Value and Withholding Taxes.
(a)    Employee shall make arrangements satisfactory to the Committee for (i)
the payment of the aggregate nominal value with respect to the Shares that are
allotted and issued, transferred or delivered to or on behalf of Employee in
settlement of Awarded Restricted Stock Units that have become vested and (ii)
the payment of taxes of any kind that are required by law to be withheld with
respect to the Awarded Restricted Stock Units or the Dividend Equivalents
awarded under this Instrument, including, without limitation, taxes applicable
to (x) the awarding of the Awarded Restricted Stock Units or the allotment and
issuance or transfer of Shares in settlement thereof, or (y) the awarding of the
Dividend Equivalents or the payments made with respect thereto.
(b)    Unless and until the Committee shall determine otherwise and provide
notice to Employee in accordance with Section 7(c), any obligation of Employee
under Section 7(a) that arises with respect to the allotment and issuance,
transfer or delivery of Shares in settlement of Awarded Restricted Stock Units
that have become vested may be satisfied, in accordance with procedures adopted
by the Committee, by (i) Employee’s forfeiture or surrender of the right to
require the Company to allot and issue, transfer or deliver Shares subject to
such Awarded Restricted Stock Units, (ii) causing such Awarded Restricted Stock
Units to be settled partly in cash or (iii) otherwise withholding a portion of
such Shares. In the case of Shares as to which the right to require allotment
and issuance, transfer or delivery is forfeited or surrendered pursuant to
clause (i) and Shares withheld pursuant to clause (iii) such Shares or rights
shall be valued at the Fair Market Value (of such Shares or the Shares to which
such rights relate, as the case may be) as of the date on which the taxable
event that gives rise to the withholding requirement occurs.
(c)    The Committee may determine, after the Effective Date and on notice to
Employee, to authorize one or more arrangements (in addition to or in lieu of
the arrangement described in Section 7(b)) satisfactory to the Committee for
Employee to satisfy the obligation of Employee under Section 7(a).
(d)    If Employee does not, for whatever reason, satisfy the obligation of
Employee under Section 7(a), then the Company and its Affiliates shall, to the
extent permitted by law, have the right to deduct from any payments of any kind
otherwise due to Employee the amount required to satisfy the obligation of
Employee under such Section 7(a).
8.    Non-Assignability
This Instrument is not assignable or transferable by Employee. No right or
interest of Employee under this Instrument or the Plan may be assigned,
transferred or alienated, in whole or in part, either directly or by operation
of law (except pursuant to a qualified domestic relations order within the
meaning of Section 414(p) of the Code or a similar domestic relations order
under applicable foreign law, either in such form as is acceptable to the
committee), and no such right or interest shall be liable for or subject to any
debt, obligation or liability of Employee.





--------------------------------------------------------------------------------

Exhibit 10.3


9.    Defined Terms; Plan Provisions
Unless the context clearly indicates otherwise, the capitalized terms used (and
not otherwise defined) in this Instrument shall have the meanings assigned to
them under the provisions of the Plan. The Awarded Restricted Stock Units and
the Dividend Equivalents subject to this Instrument shall be governed by and
subject to all applicable provisions of the Plan. This Instrument is subject to
the Plan, and the Plan shall govern where there is any inconsistency between the
Plan and this Instrument.
10.    Governing Law
This Instrument shall be governed by and construed and enforced in accordance
with the laws of the State of Texas, without regard to the principles of
conflicts of laws thereof, except to the extent Texas law is preempted by
federal law of the United States or by the laws of England and Wales.
11.    Binding Effect
This Instrument shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns.
12.    Prior Communications; Amendment
This Instrument, together with any Schedules and Exhibits and any other writings
referred to herein or delivered pursuant hereto, evidences the Award granted
hereunder, which shall be subject to the restrictions, terms and conditions
hereof, and supersedes all prior agreements and understandings, whether written
or oral, between the parties with respect to the subject matter hereof. To the
fullest extent provided by applicable law, this Instrument may only be amended,
modified and supplemented in accordance with the applicable terms and conditions
set forth in the Plan.
13.    Notices
All notices and other communications hereunder shall be in writing and shall be
deemed given if directed in the manner specified below, to the parties at the
following addresses and numbers:
(a)    If to the Company, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:
Noble Corporation plc
10 Brook Street
London W1S IBG, England
Attention: Corporate Secretary
Fax: 281 -596 - 4486
 
With a copy to:
 
Chairman of Compensation Committee
c/o Noble Corporation plc
10 Brook Street
London W1S IBG, England
Fax: 281 -596 - 4486








--------------------------------------------------------------------------------

Exhibit 10.3


(b)    If to Employee, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:


[The last known address and number for Employee
as maintained in the personnel records of the Company]


For purposes of this Section 13, the Company shall provide Employee with written
notice of any change of the Company’s address, and Employee shall be responsible
for providing the Company with proper notice of any change of Employee’s address
pursuant to the Company’s personnel policies, and from and after the giving of
such notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.
14.    Severability
If any provision of this Instrument is held to be unenforceable, this Instrument
shall be considered divisible and such provision shall be deemed inoperative to
the extent it is deemed unenforceable, and in all other respects the
restrictions, terms and conditions set forth in this Instrument shall remain in
full force and effect; provided, however, that if any such provision may be made
enforceable by limitation thereof, then such provision shall be deemed to be so
limited and shall be enforceable to the maximum extent permitted by applicable
law.
15.    Descriptive Headings
The descriptive headings herein are inserted for convenience of reference only,
do not constitute a part of this Instrument, and shall not affect in any manner
the meaning or interpretation of this Instrument.
16.    Gender
Pronouns in masculine, feminine and neuter genders shall be construed to include
any other gender, and words in the singular form shall be construed to include
the plural and vice versa, unless the context otherwise requires.
17.    References
The words “this Instrument,” “herein,” “hereof,” “hereby,” “hereunder” and words
of similar import refer to this Instrument as a whole and not to any particular
subdivision unless expressly so limited. Whenever the words “include,”
“includes” and “including” are used in this Instrument, such words shall be
deemed to be followed by the words “without limitation.”
18.    Unfunded Awards. The awards made under this Instrument are unfunded and
unsecured obligations and rights to provide or receive compensation in
accordance with the provisions hereof, and to the extent that Employee acquires
a right to receive compensation from the Company or an Affiliate pursuant to
this Instrument, such right shall be no greater than the right of any unsecured
general creditor of the Company or such Affiliate.
19.    Compliance with Code Section 409A. The compensation payable to or with
respect to Employee pursuant to the Awarded Restricted Stock Units is intended
to be compensation that is not subject to the tax imposed by Code Section 409A,
and this Instrument shall be administered and construed to the fullest extent
possible to reflect and implement such intent.





--------------------------------------------------------------------------------

Exhibit 10.3


IN WITNESS WHEREOF, the Company has signed and delivered this Instrument as of
the date first above written.
NOBLE CORPORATION PLC






















































--------------------------------------------------------------------------------

Exhibit 10.3


SCHEDULE I
NOBLE CORPORATION
RESTRICTED PERIODS
FOR AWARD OF TIME-VESTED RESTRICTED STOCK UNITS
The Committee has determined that the following specified restricted time
periods shall be applicable to the Awarded Restricted Stock Units awarded
pursuant to the Instrument:
1.    Restricted Periods.


(i)
One-third of the Awarded Restricted Stock Units shall vest and no longer be
subject to forfeiture on the first anniversary of the Effective Date; and



(ii)
One-third of the Awarded Restricted Stock Units shall vest and no longer be
subject to forfeiture on the second anniversary of the Effective Date; and



(iii)
One-third of the Awarded Restricted Stock Units shall vest and no longer be
subject to forfeiture on the third anniversary of the Effective Date.








